Citation Nr: 0811887	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-39 676	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date prior to June 10, 2004, 
for a 20 percent rating for traumatic arthritis of the right 
knee.    

2.  Entitlement to a rating in excess of 20 percent for 
traumatic arthritis of the right knee.  

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1983 to 
September 1991.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from ratings decisions by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi (hereinafter RO).  


FINDINGS OF FACT

1.  Prior to June 10, 2004, and after the expiration of the 
convalescent rating following September 2003 arthroscopic 
surgery, service-connected residuals in the right knee did 
not include moderate recurrent subluxation or lateral 
instability; frequent episodes of locking pain and effusion 
into the right knee joint due to dislocation of semilunar 
cartilage; limitation of flexion to 30 degrees or limitation 
of extension to 15 degrees.  

2.  Service-connected residuals of traumatic arthritis of the 
right knee are not productive of limitation of flexion to 15 
degrees, limitation of extension to 20 degrees, or severe 
recurrent subluxation or lateral instability.  

 
CONCLUSIONS OF LAW

1.  The criteria for a 20 rating for traumatic arthritis of 
the right knee prior to June 10, 2004, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 5110(a) (West 2002); 
38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Codes (DCs) 5003, 
5010, 5257, 5258, 5260, 5261 (2007).    

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the right knee are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, DCs 5003, 5010, 5257, 5258, 5260, 5261 (2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to assist, letters dated in June 2003, June 2005, February 
2006, and March 2006 have advised the claimant of the 
information necessary to substantiate the claims at issue.  
He was also informed of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told to provide any relevant evidence or information in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  He was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to claims for increased ratings, in order to 
satisfy the first Pelegrini II element, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a June 2003  letter which requested that the 
veteran provide evidence describing how his service connected 
knee had worsened.  In addition, the veteran was questioned 
as to the severity of his knee problems at June 2003, July 
2004, March 2005 and May 2006 VA examinations.  The Board 
finds that the notice given and the responses provided by the 
veteran at the referenced VA examinations show that he knew 
that the evidence needed to show that his right knee 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was provided notice of the specific criteria necessary for 
increased compensation for his right knee disorder by the 
September 2004 rating decision and September 2005 statement 
of the case which was followed by readjudication and issuance 
of a supplemental statement of the case in December 2006.  As 
such, the Board finds that Vazquez-Flores element two notice 
has been satisfied.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect); See 
Sanders, supra;  
 
As to the third element, the Board notes that the veteran was 
provided notice that a disability rating would be determined 
by application of the ratings schedule and relevant 
Diagnostic Codes based on the extent and duration of the 
signs and symptoms of his disability and their impact on his 
employment and daily life by way of a March 2006 letter that 
provided the veteran with VCAA notice regarding disability 
rating and effective date matters.  Again, this letter was 
followed by readjudication and the issuance of a supplemental 
statement of the case in December 2006.  As such, the third 
element of Vazquez-Flores notice has been satisfied.  See 
Prickett, Sanders, supra. 
  
As to the fourth element, the March 2006 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim, and this letter was followed by 
readjudication and the issuance of a supplemental statement 
of the case in December 2006.  As such, the Board finds that 
the fourth element of Vazquez-Flores is satisfied.  See 
Prickett, Sanders, supra. 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claim for an increased rating for right knee traumatic 
arthritis.  See Pelegrini II, supra.  

There is otherwise no indication that any effort by the RO 
adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claims on appeal.  

VA also has a duty to assist the veteran in the development 
of a claim.  This duty includes assisting the veteran in the 
procurement of pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has made reasonable efforts to obtain relevant 
post-service records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes voluminous VA 
treatment records that pertain to the knee disability at 
issue.  Also of record are reports from pertinent VA 
examinations which will be discussed in detail below.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected right knee disorder since he was last examined in 
May 2006.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
on file are thorough.  The examinations in this case are 
adequate upon which to base a decision.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds 
that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet App 505 
(2007).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010. 

The criteria for rating knee disabilities are codified at 
38 C.F.R. § 4.71a, DCs 5256-5263.  As applicable to the 
nature of the disability at issue, evaluations of 10, 20, and 
30 percent are assigned when there is recurrent subluxation 
or lateral instability that is slight, moderate, and severe, 
respectively, under DC 5257.   

A 20 percent rating is warranted under DC 5258 for semilunar 
dislocated cartilage manifested by frequent episodes of 
"locking," pain, and effusion into the joint.  The only 
rating assignable under DC 5258 is a 20 percent rating.  

Evaluations of 10, 20, and 30 percent disabling are assigned 
when flexion of the leg is limited to 45 degrees, 30 degrees, 
and 15 degrees, respectively, under DC 5260.  Under DC 5261, 
evaluations of 10, 20, 30, 40, and 50 percent disabling are 
assigned when extension of the leg is limited to 10, 15, 20, 
30, and 45 degrees, respectively.  The normal range of motion 
of the leg is from 140 degrees flexion to 0 degrees 
extension.  38 C.F.R. § 4.71, Plate II (2007).  In the event 
of a disability manifesting both limitation of flexion and 
limitation of extension, VA is to provide two separate 
ratings under Diagnostic Codes 5260 and 5261.  See VAOPGCPREC 
9-04, 69 Fed. Reg. 59990 (2004).

Additionally, slight recurrent subluxation or lateral 
instability of a knee warrants a 10 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe recurrent subluxation or lateral instability.  Id.  
The VA General Counsel has issued a precedent opinion holding 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5010-5003 and 
5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 
23-97; 62 Fed. Reg. 63604 (1997).  

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2007).

With the above criteria in mind, the pertinent facts will be 
summarized.  Service connection for a disability listed as 
"traumatic arthritis, right knee due to meniscectomy for 
debridement of anterior horn of lateral meniscus, 
osteochondritis dissecans and lateral meniscus tear" was 
granted by a December 1999 rating decision.  A 10 percent 
rating was assigned under DC 5010 effective from December 
1995.  Evidence then of record included service medical 
records submitted by the veteran reflecting right knee 
surgery during service in November 1988 matching the 
description of the service connected-disability listed in the 
December 1999 rating decision.  With respect to residual 
post-service right knee disability, a January 1996 VA 
examination report of record at the time of the December 1999 
rating decision showed motion in the right knee to full 
extension and 135 degrees of flexion.  The impression pending 
x-rays was mild traumatic arthritis of the right knee with 
good range of motion and mild asymmetry of musculature.  A 
January 1996 x-ray showed a small density superior to the 
right patella, and minimal deformity of the right distal 
femur felt to possibly be due to changes secondary to 
osteochondritis dissecans.  

The 10 percent rating for the right knee was continued 
thereafter until October 2003, at which time a rating 
decision assigned a temporary 100 percent convalescent rating 
under 38 C.F.R. § 4.30 from September 16, 2003, following VA 
arthroscopic surgery for the right knee on that date.  
Following the expiration of the temporary 100 percent rating, 
the 10 percent rating was continued from November 1, 2003.  
The reports from the September 2003 procedure indicated the 
surgery include a partial medial meniscectomy and arthrotomy 
with removal of "[t]wo very large loose bodies."  A follow 
up examination in October 3, 2003 indicated the surgery was 
well tolerated, with motion at that time to 120 degrees in 
full extension with a stable knee to varus and valgus stress.  

Thereafter, a January 2004 VA outpatient report indicated the 
right knee was "[m]ore stable" and "[h]ealing well."  
Private clinical reports dated in May 2004 showed the right 
knee to be stable with no effusion and a full range of 
motion.  X-rays were interpreted as showing significant new 
joint line space collapse and patellofemoral arthrosis.  

Reports from July 2004 VA examination show the veteran 
describing "constant pain at least at a level of 5 or 6 on a 
scale of 0 to 10."  He indicated he wore a brace to relieve 
pain with walking, but he denied any instability in the knee.  
The examiner noted that even without the brace, there was no 
instability or an abnormal gait pattern.  Upon examination, 
the patella was not displaced and there was no swelling or 
effusion.  Active range of right knee motion was from 0 to 
125 degrees and passive motion was from 0 to 130 degrees.  At 
130 degrees of flexion, the veteran described having moderate 
to severe pain.  Repetitive motion did not show any changes 
in motion.  Stress testing medially and laterally did not 
reveal any instability or laxity and no crepitation was 
noted.  Manual muscle strength was normal.  The Drawer sign 
and Lachman's test were negative.  With respect to whether 
there was any additional disability during "flareups" (see 
DeLuca v. Brown, 38 Vet. App. 202 (1995)), the examiner noted 
that during acute exacerbations of right knee pain, the 
veteran may have some additional limitation of motion or 
functional capacity, but that the extent of such limitations 
could not be determined.  He also noted in this regard there 
was no evidence of weakness or loss of endurance.  X-ray 
reports were interpreted as demonstrating early degenerative 
changes in the right knee.  The examiner stated the veteran's 
right knee condition should not interfere with his job as a 
mail processing clerk. 

Reports from a March 2005 VA examination showed the veteran 
again describing constant right knee pain, which he described 
as "sharp."  The physical examination showed a slightly 
enlarged right knee with loss of some of the medial and 
lateral sunken areas that are characteristic of a normal knee 
as described by the examiner.  There was tenderness to the 
anteromedial joint line with palpation and some crepitation 
with full extension.  Range of motion testing in the right 
knee showed full extension and 106 degrees of flexion.  The 
veteran described pain at 106 degrees of flexion but he was 
able to continue to 110 degrees of flexion.  The results were 
unchanged with repetitive motion.  The medial and lateral 
collateral ligaments were intact and the Lachman's test and 
drawer test were normal.  McMurray's testing was positive and 
reverse McMurray's was negative.  The diagnoses included 
meniscus derangement of the right knee.  

An April 2005 orthopedic clinic note indicated that the 
veteran's unloading knee brace and Clinoril helped his knee 
minimally and that Synvisc injections "did not help at 
all."  The examiner indicated that the veteran had what 
appeared to be "significant" degenerative changes to the 
patella, and discussed the possibility of a future knee 
replacement, which he felt was not a viable option.  He felt 
the best course was vocational rehabilitation which would 
allow for sedentary employment and for the veteran to lose a 
moderate amount of weight.  

Following the March 2005 VA examination, a May 2005 rating 
decision found that the veteran was entitled to a 20 percent 
rating for his service-connected right knee based on 
dislocated semilunar cartilage with frequent episodes of 
locking pain and effusion into the joint.  See 
38 C.F.R. § 4.71, DC 5258.  This rating was assigned 
effective from receipt of the claim from the veteran on 
February 24, 2005.  A subsequent rating decision promulgated 
in September 2005 found that the veteran was entitled to a 20 
percent rating for his right knee effective June 10, 2004, 
based on receipt on that date of his "reopened claim" and 
the July 2004 VA examination which the adjudicators 
determined demonstrated entitlement to a 20 percent rating. 

Addressing now whether, as asserted by the veteran, he is 
entitled to a 20 percent rating for his traumatic arthritis 
of the right knee prior to June 10, 2004, it would have to be 
demonstrated that prior to that date, and after the 
expiration of the temporary 100 percent convalescence rating 
on October 31, 2003, service-connected residuals in the right 
knee included moderate recurrent subluxation or lateral 
instability; frequent episodes of locking pain and effusion 
into the right knee joint due to dislocation of semilunar 
cartilage; limitation of flexion to 30 degrees; or limitation 
of extension to 15 degrees.  Such findings would warrant a 20 
percent rating under Diagnostic Codes 5257, 5258, 5260, or 
5261 respectively.  

The medical evidence addressing whether a 20 percent rating 
is for application under DC 5258 is dated after June 10, 2004 
-- namely, the March 2005 VA examination showing meniscus 
derangement and the April 2005 clinical report reflecting 
contemplation of a total knee replacement.  The nature of the 
condition of the knee as represented by the evidence of 
record prior to June 2004 was that motion was to 120 degrees 
in full extension with a stable knee to varus and valgus 
stress in October 2003, and that the knee was "more stable" 
and "healing well" in January 2004.  This evidence does 
not, nor does any other evidence during the time in question 
prior to June 10, 2004, demonstrate that there was moderate 
recurrent subluxation or lateral instability; frequent 
episodes of locking, pain and effusion into the right knee 
joint due to dislocation of semilunar cartilage; limitation 
of flexion to 30 degrees; or limitation of extension to 15 
degrees.  It is not clear why the effective date of June 10, 
2004, was chosen by the RO.  Regardless, the evidence simply 
does not demonstrate that the criteria for the assignment of 
a 20 percent rating for the veteran's right knee disorder 
were met prior to that time.  In short therefore, the 
criteria for an effective date prior to June 10, 2004, for 
the assignment of a 20 percent rating for traumatic arthritis 
of the right knee are not met.  
38 C.F.R. § 38 C.F.R. § 5110(a); 38 C.F.R. § 3.400(o).    

With regard to whether the veteran is entitled to a rating in 
excess of 20 percent, evidence to consider in addition to 
that set forth above includes reports from the most recent VA 
examination of the knee afforded the veteran in May 2006.  At 
that time, he said, none of the treatment modalities had 
helped his knee pain.  In addition to pain, the veteran 
stated that the knee "gives out" occasionally," but 
indicated that his knee brace provided relief.  He noted that 
he was a postal worker but did not have to carry the mail, 
and indicated that he was able to conduct his job without 
difficulty.  The veteran also said he had no problems with 
the activities of daily living.  The examination of the right 
knee revealed mild effusion and the ligaments were stable.  
There was a 10 degree flexion contracture, which correlates 
to a loss of 10 degrees of extension.  Flexion was to 118 
degrees.  There was mild subpatellar crepitation with motion 
but the motion was not painful.  Results were unchanged with 
repetitive motion.  The examiner compared x-rays from 2003 
and 2005, indicating that the loose bodies seen in 2003 were 
not demonstrated in 2005 but that the later x-rays showed the 
arthritic changes to be "a little worse."  

In the discussion that followed the examination, the examiner 
stated the x-rays showed a progression of the arthritic 
process and that the arthritis in the knee was "marked to 
severe."  He stated the arthritis will worsen with age and 
that if the veteran were 20 years older, a total knee 
replacement would be indicated.  However, given the veteran's 
young age, it was concluded that a total knee replacement 
should be postponed as long as possible.  With regard to 
consideration of the principles enumerated in Deluca, the 
examiner stated that the veteran could have further 
limitation of motion and increased pain during flareups, but 
that the additional loss of functional capacity during such 
flareups could not be estimated without resort to 
speculation.  

As the highest assignable rating under DC 5258 is 20 percent, 
increased compensation would require severe recurrent 
subluxation or lateral instability, limitation of flexion to 
15 degrees, or limitation of extension to 20 degrees to 
warrant increased compensation under the potentially 
applicable Diagnostic Codes 5257, 5260 or 5261, respectively.  
The evidence cited above has consistently demonstrated no 
instability, which is much less than "severe," instability 
in the right knee, thus precluding an increased or separate 
rating under DC 5257 or VAOPGCPREC 23-97.  As for increased 
compensation under DCs 5260 or 5261, the range of motion 
findings set forth above have demonstrated flexion 
considerably beyond 15 degrees, and there is no range of 
motion finding showing limitation of extension to 20 degrees.  
While the Board has considered the evidence describing the 
progressive nature of the veteran's right knee disability, 
and the seriousness of his prognosis, the applicable rating 
criteria are quite specific, and the residuals required for 
an increased rating under these criteria simply are simply 
not demonstrated by the clinical evidence of record.  There 
is otherwise no objectively quantifiable evidence which would 
warrant entitlement to increased compensation based on 
additional disability resulting from "flareups" of pain.  
See DeLuca, supra. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation is not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to his right knee disorder, and 
his service-connected residuals have not shown functional 
limitation beyond that contemplated by the 20 percent rating 
currently assigned.  In this regard, the veteran indicated at 
his most recent VA compensation examination that he had no 
difficulty in performing his job and that he had no problems 
with activities of daily living.  Accordingly, referral of 
this decision for extraschedular consideration is not 
indicated.  
 
The veteran, including in sworn testimony at an April 2006 
hearing, asserts a much more debilitating condition due to 
his right knee disorder than was demonstrated by the 
pertinent evidence cited above, and the Board fully respects 
the veteran's sincere assertions in this case, particularly 
given the progressive nature of his knee disability.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective pertinent 
negative evidence cited above.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Francisco v. Brown, 7 Vet. App. at 55 (1994).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claim must be denied.  Gilbert, 1 Vet. App. at 
49.   
  

ORDER

Entitlement to an effective date prior to June 10, 2004, for 
a 20 percent rating for traumatic arthritis of the right knee 
is denied.    

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the right knee is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


